Citation Nr: 0404281	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from September 1964 
to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral sensorineural 
hearing loss is currently manifested by a Level I hearing 
acuity in each ear.

2.  The evidence does not show that tinnitus has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. § 3.321(b)(1), Part 4, §§ 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2003).

2.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Introduction

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  Pub. L. 
No. 106-475, 114 State. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).

The veteran filed a claim for an increased evaluation for 
bilateral hearing loss and tinnitus in August 2001.  In 
September 2001, the RO sent the veteran a letter providing 
the notices required under the VCAA.  In the letter of 
September 2001, the RO explained the information and evidence 
needed to substantiate his claims for increased ratings for 
bilateral hearing loss and tinnitus, with specific references 
to the need to provide the name of the person, agency, or 
company who had records that the veteran believed would help 
in deciding the claims; the address of this person, agency, 
or company; the approximate time frame covered by the 
records; and the condition for which he was treated, in the 
case of medical records.  The veteran was also informed that 
if there were any private records that would support his 
claim, he had to complete the authorization form, which was 
provided, and the VA would request those records.  The letter 
explained what portion of the evidence and information would 
be obtained by VA, noting, for example, that VA would attempt 
to obtain such things as medical records, employment records, 
and records of other Federal agencies.  Finally, the veteran 
was asked to tell VA about any information or evidence he 
wanted VA to try to get for him.  The letter indicated that 
an examination was scheduled for the veteran at the VAMC and 
he would be notified of that examination date.  Treatment 
records were also requested from the VMAC.  Thus, the letter 
of September 2001, as well as several other documents sent to 
the veteran during the course of the development of the 
claim, provided notices as required under the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


B.  Bilateral hearing loss and tinnitus

Background

At his October 2001 VA audiology examination, the veteran's 
chief complaint was decreased hearing bilaterally and 
tinnitus.  He indicated he had the greatest difficulty when 
trying to understand speech.  The examiner noted tinnitus: 
about 1991; bilaterally; periodic three to four times per 
day; and loud noise exposure.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
60
70
LEFT
25
15
35
85
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The examiner noted that the average was 41.25 dB in the right 
ear and 53.75 dB in the left ear.  There was no indication of 
middle ear pathology.  The diagnosis and summary indicated: 
puretone test results indicated hearing within normal limits 
from 250 to 2000 Hz, with moderate to severe sensorineural 
hearing loss from 3000 to 8000 Hz in the right ear; in the 
left ear, hearing was within normal limits from 250 to 1000 
Hz with a mild to severe sensorineural hearing loss from 2000 
to 8000 Hz was indicated; tympanic were within normal limits 
bilaterally; word recognition scores were excellent 
bilaterally.

Criteria

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  
Service connection is in effect for bilateral sensorineural 
hearing loss with a noncompensable evaluation.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2003).

Diagnostic Code 6260 provides a maximum 10 percent disability 
rating for tinnitus. 38 C.F.R. § 4.87.

Analysis

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
the veteran's recent examination results yields a numerical 
designation of I for the right ear (between 0 and 41 percent 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  The left ear yields a 
numerical designation of I (between 50 and 57 percent 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  Entering the category 
designations for each ear into Table VII produces a 
disability percentage evaluation of 0 percent, under 
Diagnostic Code 6100.

The veteran's bilateral hearing loss does not warrant a 
compensable evaluation under 38 C.F.R. § 4.87.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Recurrent tinnitus is rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The rating schedule provides for a 10 
percent rating, and no higher, for this disability. The 
veteran therefore cannot be granted an increased schedular 
rating, as he is already rated at the maximum level 
permitted.

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case.  There is nothing exceptional about the 
veteran's tinnitus or hearing loss, compared to similarly 
situated veterans, and the schedular ratings, which have been 
assigned adequately, compensate him for his related 
industrial impairment.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

An evaluation in excess of 10 percent for service-connected 
tinnitus is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



